Citation Nr: 1412437	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right Achilles tendon tear. 

2.  Entitlement to an increased evaluation in excess of 10 percent for right shoulder impingement syndrome.

3.  Entitlement to an increased evaluation in excess of 10 percent for patellofemoral syndrome of the right knee. 

4.  Entitlement to service connection for a left knee disability claimed as secondary to right knee patellofemoral syndrome. 

5.  Entitlement to service connection for a back disability claimed as secondary to right knee patellofemoral syndrome. 




REPRESENTATION

Appellant represented by:	James G. Fausone, Esq. 

ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1998 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  


FINDINGS OF FACT

1.  The Veteran does not have marked limitation of motion of the right ankle, even when considering painful motion, throughout the period of appeal.  

2.  The Veteran's right shoulder impingement syndrome has not manifested in restricted range of motion to shoulder height, even when considering painful motion, throughout the period of appeal.  

3.  The Veteran's right knee patellofemoral pain syndrome has been manifested by flexion of the right knee limited to 130 degrees and extension to zero degrees, even when considering painful motion, throughout the period of the appeal.   

4.  The schedular ratings criteria are adequate to rate the service-connected right Achilles tendon tear, right shoulder impingement syndrome and patellofemoral syndrome of the right knee.

5.  The Veteran's left knee disability was not caused or aggravated by his right knee disability. 

6.  The left knee disability is not the result of an in-service event, injury or disease.   

7.  The Veteran's back disability was not caused or aggravated by his right knee disability.

8.  The Veteran's back disability is not the result of an in-service event, injury or disease.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals, right Achilles tendon tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5270-5271 (2013).

2.  The criteria for a rating in excess of 10 percent for right shoulder, impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5203, 5200-5203 (2013).

3.  The criteria for a rating in excess of 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5256-5263 (2013).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013). 

5.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Similarly, for claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 				

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

a. Increase Rating of Residuals of a Right Achilles Tendon Tear

The Veteran is rated under DC Diagnostic Code 5024.  Diagnostic Code 5024 is for tenosynovitis and is rated on limitation of motion of the affected part.  38 C.F.R. § 4.71a.  Diagnostic Code 5024 directs the condition be rated in accordance with limitation of motion of affected parts, as arthritis, degenerative.  Id.  

Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The December 2008 VA examiner diagnosed the Veteran with chronic tendinitis involving the right Achilles tendon.  The examiner stated that the Veteran continues to have right Achilles tendon pain and stiffness on and off almost daily.  The pain is 3 on a pain scale of 1 to 10.  The examiner continued, stating that the Veteran denied any subsequent injuries to the right Achilles tendon.  The Veteran stated that he did not undergo any local pain shots or steroid injections or surgeries.  He is not taking any pain medications.  The Veteran said the pain increases after prolonged standing and prolonged walking.  The Veteran stated that he has been using minimal 3mm. lift in his left shoe as per chiropractor advice for his back disability.  The examiner reported that the Veteran had minimal vague tenderness present over the right Achilles tendon.  The movements of the right ankle joint were reported as dorsiflexion 20 degrees, plantar flexion 40 degrees, inversion 25 degrees, eversion 20 degrees.  Repetitive movements were normal.  There was no obvious wasting or atrophy of the muscles around the joint.  There was no inflammatory arthritis or ankylosis.  The Veteran's gait was normal. 

The Board finds that the Veteran's ankle disability has resulted in no more than moderate limitation of motion.  The Veteran retains all of his range of dorsiflexion, and 40 out of 45 degrees of plantar flexion.  The ranges were not changed by repetitive movements.  Importantly, his gait is normal.  The Board acknowledges that he does have pain with prolonged use, such as standing and walking.  These are the symptoms upon which his present 10 percent rating was assigned.  On review of the whole record, the Board finds that the Veteran's ankle disability is not productive of marked limitation of motion given his intact gait, mostly preserved ranges of motion, and lack of treatment or use of orthopedics.  An increase rating to 20 percent disabling for marked limitation of motion of the ankle is not warranted.

The Veteran does not allege, and the medical records do not show, any malunion of os calcis or astragalus, astragalectomy, or ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint.  Accordingly, ratings under Diagnostic Codes 5270, 5272-5274 are not warranted.  

The Board has considered the additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, and during flare-ups as reported by the Veteran.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  As noted above, the December 2008 VA examiner stated joint function of the right ankle is not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  The Veteran did report that pain increases after prolonged standing and prolonged walking and he does have minimal vague tenderness present over the right Achilles tendon.  However, repetitive movements were normal and no obvious wasting or atrophy of the muscles around the joint was noted.  These complaints of additional functional loss are the reason for the current 10 percent rating.  A second grant under DeLuca would constitute pyramiding.  

In sum, the Board finds that the preponderance of the evidence demonstrates that the Veteran's ankle disability is productive of no more than moderate limitation of ankle motion even when considering painful motion and the DeLuca criteria.  The Board concludes that a schedular evaluation in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board has also considered a referral to the Director of VA Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The schedular rating criteria contemplate the impairments and symptoms associated with the ankle disability.  The Veteran's right ankle disability has been manifested by symptoms of pain and loss of plantar flexion.  The 10 percent schedular rating for marked limitation of motion was awarded with consideration of such symptomatology and the resultant functional impairment (e.g., reported limitations with prolonged use).  The functional effects of pain have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned ratings.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  In the absence of additional functional impairment not anticipated by the ratings schedule, the Board finds that the criteria for referral of the service-connected right ankle disability for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 118.

The Board has considered the possibility of staged ratings.  See Hart, 21 Vet. App. at 511.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met. Accordingly, staged ratings are inapplicable.  See id.   

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim. The actual functional impairment of the right Achilles tendon tear, even upon consideration of any additional disability due to the DeLuca factors, does not approach the levels required for increased evaluation under any potentially applicable criteria.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b. Increase Rating of Right Shoulder Impingement Syndrome

The Veteran is rated under Diagnostic Code 5203.  Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

The record reflects that the Veteran reported he may have dislocated his shoulder at the time service connection was granted in 2000.  The Veteran does not have and had never had a fracture of the bones of the shoulder such that malunion or nonunion of the clavicle or scapula could have resulted.  A higher rating under DC 5203 is not warranted.  Similarly, ratings under DC 5202 involving loss of the humeral head, nonunion and fibrous union would not be analogous to the service-connected disability and are not for application.  

Recurrent dislocations are rated under DC 5202.  38 C.F.R. § 4.71a.  For infrequent episodes of dislocations and guarding of movement only at the shoulder level, a 20 percent rating is warranted.  

The December 2008 VA examiner diagnosed the Veteran with right shoulder joint impingement syndrome.  The examiner stated that the Veteran reported that he had no subsequent injuries to the right shoulder joint since 2000.  The examiner stated that the Veteran does not have any right shoulder pain but he has been having recurrent dislocation of the right shoulder joint on an average of a few times a year, the last one was one and half months ago.  The Veteran reported that he usually reduces himself and improves.  The Veteran also complained of a frequent popping sensation of the right shoulder joint.  The Veteran reported that he had no swelling of the joint, septic arthritis, or constitutional symptoms.  The Veteran stated that he does not wear any splints or braces or slings.  He is right handed and has no restriction of daily activities.  He can write, dress, and eat.  Veteran stated he can't handle weights more than 30-pounds with his right hand.  No major incapacitating episodes or flare-ups were reported.  Examination of the right shoulder joint revealed no obvious drooping or deformity.  The Veteran did not report pain and repetitive movements are normal.  Muscle power was normal.  The Veteran does not report guarding, and no guarding was noted on examination.

The Board finds that the preponderance of the evidence demonstrates that the Veteran does not have guarding movements as a result of recurrent dislocations.  In the absence of guarded movements, the Board concludes that a 20 percent rating is not warranted under DC 5202. 38 C.F.R. § 4.71a.

The minimum for compensable rating for limitation of arm motion is 20 percent where movement is limited to shoulder level.  38 C.F.R. § 4.71a, DC 5201.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).   Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  The Board notes that shoulder level is at 90 degrees of either abduction or forward flexion.  

At the December 2008 VA examination, the movements of the right shoulder joint were abduction to 140 degrees, adduction to 30 degrees, forward elevation to 140 degrees, internal rotation to 40 degrees, and external rotation to 80 degrees.  This is the only such measurement of the right shoulder range of motion of record.

On the basis of the uncontroverted medical findings, the Board finds that the Veteran's ranges of forward flexion and abduction greatly exceed shoulder level.  A 20 percent rating under DC 5201 is not warranted. 

The shoulder may also be rated for ankylosis.  38 C.F.R. § 4.71a, DC 5200.  Given the results of the range of motion tests showing free movement in the shoulder, the Board finds that the Veteran does not have ankylosis of the right shoulder.  A higher evaluation under DC 5200 is not warranted.  Id.  

The Board has considered additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, and during flare-ups as reported by the Veteran.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  As noted above, the December 2008 VA examiner stated that the Veteran did not report any pain and that his repetitive movements are normal.  The Veteran did report recurrent dislocation of the right shoulder on an average of a few times a year.  However, the Veteran is capable of doing everyday activities normally.  The Veteran reported that he can't handle weights more than 30-pounds with his right hand.  However, the Veteran has had no major incapacitating episodes or flare-ups.  The examiner noted that upon examination of the right shoulder, the joint revealed no obvious drooping or deformity.  The Veteran is not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  The RO has awarded the minimum compensable rating for the shoulder under DC 5203 to account for the Veteran's weakness in his right arm, dislocations, and loss of range of motion (although not compensable under DC 5201).  The Board finds that the RO has already relied upon the DeLuca criteria in assigning the present rating; a further grant is not warranted.  

The Board has also considered a referral to the Director of VA Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The schedular rating criteria contemplate the impairments and symptoms associated with the right shoulder disability.  The Veteran's right shoulder disability has been manifested by symptoms of recurrent dislocations, limited movement above shoulder level, and weakness in his right hand.  These are specifically enumerated in the ratings criteria for the shoulder or in the guidance for application of the ratings schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  In the absence of additional functional impairment not anticipated by the ratings schedule, the Board finds that the criteria for referral of the service-connected right shoulder disability for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 118.

The Board has considered the possibility of staged ratings.  See Hart, 21 Vet. App. at 511.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.   

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  The actual functional impairment of the right shoulder, even upon consideration of any additional disability due to the DeLuca factors, does not approach the levels required for increased evaluation under any potentially applicable criteria. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

c. Increase Rating of Patellofemoral Syndrome of the Right Knee

The Veteran's patellofemoral syndrome, right knee, is rated under Diagnostic Code 5099-5019.  Diagnostic Code 5019 is for bursitis and is rated on limitation of motion of the affected part.  38 C.F.R. § 4.71a.  Diagnostic Code 5019 directs the condition be rated in accordance with limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  

Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, 20 percent rating where flexion is limited to 30 degrees, and 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260.  Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, 20 percent rating where extension is limited to 15 degrees, 30 percent rating where extension is limited to 20 degrees, 40 percent rating where extension is limited to 30 degrees, and 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

At the December 2008 VA examination the examiner diagnosed the Veteran with patellofemoral syndrome involving the right knee joint.  The movements of the right knee joint are varying from extension to 0 degrees and flexion to 130 degrees.  The examiner noted that repetitive movements were normal and not painful.  The Board notes that this is the only range of motion testing occurring in the course of this appeal.

The Board finds that the Veteran has extension to zero degrees and flexion to 130 degrees.  The criteria for compensable ratings under DCs 5260 and 5261 are not met. 

The Veteran's right knee disability is to be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5019.  Where, as here, there is no compensable limitation of motion under the DCs for the joint, a compensable rating may be rated for arthritis when there is satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  The December 2008 VA examiner stated that the Veteran did indicate that he had chronic daily right knee pain, but that it was controlled with the use of Motrin.  The examination revealed no obvious swelling, redness, or warmness, but there was minimal crepitus present.  The patellar apprehension test was positive.  No joint effusion or genu varum or valgus deformity was noted.  He also stated that certain activities such as kneeling down, prolonged walking more than one and a half miles, and prolonged standing more than one hour causes right knee pain.  However, the examiner noted that repetitive movements were normal and not painful.  The examiner reported that stability, muscle power, and maneuverability were normal.  No obvious wasting or atrophy of the muscles around the joint was noted and muscle power was normal.  The Veteran indicated that he had chronic daily right knee pain, of 4 on a pain scale of 1 to 10.  He takes Motrin tablets as needed and subsequently improves.  He denied any subsequent injuries.  The Veteran stated that he has more pain in cold weather, occasional swelling, and a frequent popping sensation of the right knee joint.  The Veteran also reported having an occasional giving out sensation but no locking.  The Veteran denied any septic arthritis and constitutional symptoms.  The Veteran has been using a cane for walking on and off for his right knee for the last 8 years.  The Veteran does not have any restriction of daily routine activities or incapacitating episodes or flare-ups.

The Veteran's service connected patellofemoral syndrome, does affect the Veteran's motion, as discussed above.  However, after applying the appropriate diagnostic codes and considering the DeLuca factors, the Board finds that an evaluation in excess of 10 percent is not warranted for this claim.  

Additional diagnostic codes also apply to rating knee disabilities.  38 C.F.R. § 4.71a.  The evidence of record does not show and the Veteran does not allege that he has ankylosis, lateral instability or patellar subluxation, semilunar cartilage impairment, tibia or fibula impairment, or genu recurvatum.  Ratings under DCs 5256, 5257, 5258, 5259, 5262, and 5263 are not warranted.  Id. 

The Board has also considered a referral to the Director of VA Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The schedular rating criteria contemplate the impairments and symptoms associated with the right knee disability.  The Veteran's right knee disability has been manifested by symptoms of pain on prolonged use and minimal crepitus.  These are specifically enumerated in the ratings criteria for the shoulder or in the guidance for application of the ratings schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  In the absence of additional functional impairment not anticipated by the ratings schedule, the Board finds that the criteria for referral of the service-connected right knee disability for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 118.

The Board has considered the possibility of staged ratings.  See Hart, 21 Vet. App. at 511.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.   

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  The actual functional impairment of the right knee, even upon consideration of any additional disability due to the DeLuca factors, does not approach the levels required for increased evaluation under any potentially applicable criteria.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has carefully considered whether entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) was raised by the record in light of the ambiguity in the Veteran's employment status.  Whether expressly raised by a Veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  The Veteran has not raised the issue of entitlement to an evaluation of TDIU, and he currently has three disabilities rated at 10 percent disabling each.  Additionally, the December 2008 VA medical opinion explicitly states that the Veteran's "medical conditions do not likely prevent him from performing his daily routine activities and sedentary jobs." 

II. Service Connection

The Veteran's primary contention is that he now has left knee and low back disabilities as a consequence of his service-connected right knee disability.  

Service connection may be established on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310(b).

To give the Veteran every reasonable consideration, the Board has also considered whether service connection is warranted on a direct basis.  Establishing direct service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran's left knee patellofemoral syndrome and low back sprain and levoscoliosis do not appear on the list of "chronic diseases" contained in38 C.F.R. § 3.309(a).  As a result, 38 C.F.R. § 3.303(b) and § 3.307 do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 


a. Left Knee Disability 

The Veteran submitted a claim in September 2008 for service connection for a left knee disability, secondary to a right knee disability.  The record reflects that the Veteran has a current diagnosis of patellofemoral syndrome of the left knee.  The remaining issue as to secondary service connection is whether the right knee patellofemoral syndrome caused or aggravated left knee patellofemoral syndrome.  38 C.F.R. § 3.310(a).  

The Veteran developed right knee pain during service, which was diagnosed as patellofemoral pain syndrome at a March 2000 VA consultation examination just prior to service separation in April 2000.  The Veteran developed left knee patellofemoral pain syndrome some years later.  According to a December 2008 VA examination report, the Veteran reported left knee pain on and off for the previous two years, or since 2006.  

On review of the record, the Board finds that the Veteran's statements are not competent to relate the left knee disability to the right knee disability by causation or aggravation.  The Veteran does not possess any medical education, training, or experience.  He is a lay witness.  38 C.F.R. § 3.159(a).  He cannot, therefore, independently provide an etiological opinion on complex medical questions.  He could, but has not, reported that a medical professional has told him that patellofemoral pain syndrome in one knee may either cause or aggravate patellofemoral pain syndrome in the opposite knee or has done so in his situation.  Thus, the Veteran's statements could only be competent if the question at hand is one of common knowledge and ordinary experience of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board finds that the question of whether patellofemoral pain syndrome in one knee may either cause or aggravate patellofemoral pain syndrome in the opposite knee is a complex medical question outside the common knowledge and ordinary experience of a lay person.  The Veteran submitted several internet articles that examine the causes of patellofemoral pain syndrome.  These articles discuss the commonality and known causes of the disorder.  One study confirms that no single biomedical factor has been identified as a primary cause of patellofemoral pain, although many have been hypothesized.  The Board considers the fact there are many hypothesized causes of patellofemoral pain to indicate that this area is still the subject of open medical research and disagreement.  Given the medical uncertainty in this area, the Board finds that common knowledge and ordinary experience of a lay person are not adequate to relate patellofemoral pain syndrome in one knee to the same syndrome in the other competently.  See Jandreau, 492 F.3d at 1377.

The Board also finds that the internet articles do not relate the Veteran's left knee disability to his right knee disability by causation or aggravation.  The articles do not stand for the proposition that patellofemoral pain syndrome in one knee may either cause or aggravate patellofemoral pain syndrome in the opposite knee.  In one of the studies it was noted that two thirds of patients reported bilateral symptoms and in another study it was noted that one or both knees can be affected.  This study cannot be read to support a finding that the pain syndrome in one knee tends to cause, aggravate, or even represent the same disease process in the other knee.  The study merely observes the prevalence of bilateral comorbidity without providing an etiological assessment as to why that was.  

The only competent evidence regarding nexus between the left and right knee disabilities is contained in the December 2008 VA examination report.  The Veteran reported pain in his left knee joint on and off for the last two years.  The examiner conducted a thorough examination.  The examiner provided a statement of medical principle, that patellofemoral syndrome is independent and involved separately in each knee joint.  On that basis, the examiner opined that the Veteran's left knee disability is not likely related to his service connected right knee patellofemoral syndrome.  

The Board notes that the examiner did not specifically address secondary causation and aggravation with separate opinions.  Given the examiner's statement that patellofemoral syndrome is independent in each knee, the Board finds that the opinion does provide the essential rationale and sufficiently informs the Board of the examiner's medical judgment for a lack of relationship between the left and right knee disabilities regardless of causation or aggravation theories.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

In light of the foregoing, there is currently no competent evidence that links the Veteran's current left knee disability to his service connected right knee.  The Board has found the Veteran's assertions not to be competent lay evidence of a nexus.  As discussed above, the internet articles do not discuss the Veteran's specific disability or the facts associated with his left knee disability.  The VA examination is explicitly negative regarding etiology.  Thus, the Board finds that the preponderance of the evidence demonstrates the service-connected right knee patellofemoral pain syndrome did not cause or aggravate the left knee patellofemoral pain syndrome.  Service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310(a).

The Board has also considered direct service connection.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Direct service connection based on a nexus between the current disability and an in-service incurrence event, injury, or disease.  The Veteran's service treatment records are negative for evidence of complaints of, or treatment for, a left knee injury during service.  There is nothing in the Veteran's service treatment records which would indicate that the Veteran's current left knee disability is related to service.  He has not alleged that his left knee disability is the result of an incident of service.  The Board finds that there is no in-service event, injury, or disease to which his left knee disability may be related.  Service connection is not warranted on a direct basis.

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 





b. Back Disability

The Veteran submitted a claim in September 2008 for service connection for a back disability, secondary to his right knee disability.  The Veteran has a current diagnosis of a chronic low back sprain and levoscoliosis.  

On review of the record, the Board finds that the Veteran's statements are not competent to relate the low back disability to the right knee disability by causation or aggravation.  As discussed, the Veteran is a lay witness.  38 C.F.R. § 3.159(a).  He cannot, therefore, independently provide an etiological opinion on complex medical questions.  He could, but has not, reported that a medical professional has told him that his low back sprain and levoscoliosis may either caused or aggravated by right knee patellofemoral pain syndrome or has done so in his situation.  Thus, the Veteran's statements could only be competent if the question at hand is one of common knowledge and ordinary experience of a lay person.  Jandreau, at 1377.  

The Board finds that the question of whether patellofemoral pain syndrome may either cause or aggravate low back sprain and levoscoliosis is a complex medical question outside the common knowledge and ordinary experience of a lay person.  As will be discussed below, the Veteran's low back problems involve include multiple interrelated issues, including pelvic tilt, spinal alignment, and the possible orthopedic effect of abnormal movement.  These are not subjects of common lay knowledge.  The Board finds that the Veteran's assertions are not competent lay evidence of nexus.  Jandreau, at 1377.

At the December 2008 VA examination, the Veteran reported to the examiner that he had been having low back pain almost daily for the last five years.  The Veteran was diagnosed with a chronic low back sprain and levoscoliosis.  He stated that it increases with certain activities like prolonged sitting, standing, walking, and is more frequent during cold weather.  The Veteran reported that he can't handle weights of more than 30 to 40 pounds or do frequent bending.  The Veteran denied any radiculopathy, paresthesias, or paralysis involving lower extremities.  He also denied any specific injuries to his lower back.  The Veteran has used a cane for his right knee disability on and off for the last eight years, but not for low back pain.  He is able to do routine simple activities and the usual duties of his occupation.  Examination of the spine revealed normal alignment of the lumbar spine with minimal tenderness present in the lower lumbosacral area.  No paraspinal muscle spasm was reported.  The dorsolumbar movements are flexion 70 degrees, extension 20 degrees, right and left lateral flexion, right and left rotation 25 degrees.  Repetitive movements are normal and without pain.  Coordination is normal.  Straight leg raising test is 70 degrees on both sides.  Lasegue's sign is negative.  The examiner opined that the Veteran's current back disability is not likely related to his service connected right knee patellofemoral syndrome.  The examiner concluded that cause the Veteran's chronic back disability was not caused or aggravated by the patellofemoral syndrome of the right knee or any other service-connected disability, stating that the Veteran does not have antalgic gait. 

A letter from Blue Water Chiropractic, Inc., dated in November 2009, reported that the Veteran had decreased range of trunk flexion 45 of 95 degrees with pain, decreased trunk extension and decreased right lateral trunk flexion.  Muscle spasms were present in the lumbar spine are bilaterally, but more so on the left.  A-P and lateral lumbopelvic x-rays were taken which revealed a low left ilium, and a left lateral convexity with its apex between L2 and L3.  The curvature of the spine was measured at 28 degrees between T12-L4 (5 vertebrae).  It is unknown how much of the aforementioned curvature was present at the time of his enlistment, however, the pelvic tilt may have been caused by damage to one leg resulting in the patient having to walk with a limp or a limp while wearing a brace or cast.  The examiner continued, stating, that usually pelvic tilt causes or contributes to the destabilization of the lower back and a curvature results due to the adherence to the laws of gravity while walking upright.  The examiner explained that this curvature now places a great strain on the supporting discs and other ligaments at oblique angles, which, in itself, will cause pain and further damage in the form of deterioration, disc herniations and possible ruptures.    

The Board finds the 2008 VA examination to be probative and adequate.  The VA examination report is thorough, well-reasoned, and includes an etiology opinion.  The letter from Blue Water Chiropractic, Inc., does not include an etiology opinion.  The closest the letter from Blue Water Chiropractic, Inc., comes to providing an etiology opinion is stating that the Veteran's pelvic tilt may have been caused by damage to one leg resulting in the Veteran having to walk with a limp or a limp while wearing a brace or cast.  The Veteran has not, however, reported wearing a brace or cast on his right knee or for any other joint.  Additionally, the Veteran's gait was found to be normal at the 2008 VA examination.  He has not reported walking with a limp.  Thus, although the Blue Water letter raises possible reasons for pelvic tilt, these possible reasons are not relevant in this case.  The Board finds that the November 2009 letter is not competent evidence linking the low back disability to the right knee disability based on any factor present in this case.

In light of the foregoing, there is currently no competent evidence that links the Veteran's current low back disability to his service connected right knee or other service-connected disability.  The Board has found the Veteran's assertions not to be competent lay evidence of a nexus.  The Veteran's statements are not competent, as discussed.  The Blue Water letter is not competent nexus evidence, as discussed above.  The VA examination is explicitly negative regarding etiology.  Thus, the Board finds that the preponderance of the evidence demonstrates the current low back disability was not caused or aggravated by the service-connected right knee patellofemoral pain syndrome or other service-connected disability.  Service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310(a).

The Veteran does not allege direct service connection.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Direct service connection based on a nexus between the current disability and an in-service incurrence event, injury, or disease.  There is nothing in the Veteran's service treatment records which would indicate that the Veteran's current low back disability is related to service.  He has not alleged that his low back disability is the result of an incident of service.  The Board finds that there is no in-service event, injury, or disease to which his low back disability may be related.  Service connection is not warranted on a direct basis.

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim on secondary and direct bases.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and increased rating.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran was provided with adequate notice in October 2008 prior to initial adjudication of his claims in February 2009.  Id. 

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  The Veteran has submitted private treatment records in support of his claim.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The December 2008 VA examination report provides an adequate basis to rate the increased ratings claims.  The Veteran has not reported receiving any recent treatment specifically for the right shoulder, right ankle, and right knee disabilities (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the 2008 VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate each the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the increased ratings claims.

The December 2008 VA examination report is also adequate to decide the service connection claims.  As discussed in detail above, this report thoroughly discusses the nature and etiology of the Veteran's left knee and low back disabilities.  Opinions were reached which were supported by adequate rationales, as discussed above.  Accordingly, the report is adequate to resolve the issues on appeal.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).


ORDER

Entitlement to an increased evaluation in excess of 10 percent for right Achilles tendon tear is denied. 

Entitlement to an increased evaluation in excess of 10 percent for right shoulder impingement syndrome is denied.

Entitlement to an increased evaluation in excess of 10 percent for patellofemoral syndrome of the right knee is denied. 

Entitlement to service connection for a left knee disability claimed as secondary to right knee patellofemoral syndrome is denied. 

Entitlement to service connection for a back disability claimed as secondary to right knee patellofemoral syndrome is denied. 



____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


